Affirmed and Opinion filed February 26, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00784-CV

                     GARY AARONII, ET AL., Appellants

                                        V.

 DIRECTORY DISTRIBUTING ASSOCIATES, INC., RICHARD PRICE,
STEVE WASHINGTON, LAURA WASHINGTON, ROLAND E. SCHMIDT,
     SANDY SANDERS, AND AT&T CORPORATION, Appellees


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-50578


                               OPINION

      In this appeal we address two issues of first impression. The first relates to
the potential federal preemption of a Texas venue statute. The second involves the
constitutionality of applying the state venue statute in the context of the federal
statute’s collective-action procedure. Acting under section 15.003 of the Texas
Civil Practice and Remedies Code, which governs venue in civil cases involving
multiple plaintiffs, the trial court dismissed, without prejudice, the claims of
thousands of “opt-in plaintiffs” in a collective action filed under the federal Fair
Labor Standards Act. We affirm the dismissal of the opt-in plaintiffs’ claims.

                   I.     FACTUAL AND PROCEDURAL BACKGROUND

      Various Harris County residents who delivered AT&T telephone directories
(hereinafter, the “Named Plaintiffs”) asserted claims in the trial court below
against appellees Directory Distributing Associates, Inc., AT&T Corporation, and
five natural persons (hereinafter, collectively the “Defendants”) alleging various
violations of the federal Fair Labor Standards Act (hereinafter, the “Act”). The
Named Plaintiffs alleged that Directory Distributing Associates, Inc. engaged in a
pattern and practice of classifying individuals as independent contractors, when the
individuals actually were employees of Directory Distributing Associates, Inc., to
avoid paying the individuals the minimum wage and overtime wages to which they
were entitled under the Act. The Named Plaintiffs made allegations seeking to
invoke the “collective action” procedure under the Act. See 29 U.S.C. § 216(b)
(West, Westlaw through P.L. 113-234).

      The trial court conditionally certified a collective action and ordered that
notice be sent to all current and former individuals hired by Directory Distributing
Associates, Inc. during the period from June 25, 2009, to November 26, 2012, who
were classified as independent contractors and hired to deliver telephone
directories. This notice allowed these individuals an opportunity to “opt in” to the
collective action by filing written consents. Thousands of individuals, from at least
thirty-eight states, availed themselves of this opportunity and filed written notices


                                         2
of consent to participate as plaintiffs in the collective action, thus “opting in.”
(hereinafter, collectively, the “Opt-In Plaintiffs”).

      The Defendants filed a motion to dismiss all Opt-In Plaintiffs who are not
Texas residents and who did not deliver telephone directories in Texas (hereinafter,
collectively, the “Non-Texas Opt-In Plaintiffs”). There are more than 15,000 Non-
Texas Opt-In Plaintiffs. The Defendants asserted that no Texas county is a county
of proper venue for the claims of any of these plaintiffs and that, under section
15.003 of the Texas Civil Practice and Remedies Code, entitled “Multiple
Plaintiffs and Intervening Plaintiffs,” each of the Non-Texas Opt-In Plaintiffs
independently must establish proper venue.

      The Non-Texas Opt-In Plaintiffs asserted that the collective-action
procedure under the Act preempts section 15.003 of the Texas Civil Practice and
Remedies Code. The trial court granted the motion to dismiss, and dismissed all of
the Non-Texas Opt-In Plaintiffs without prejudice to the refiling of these claims in
a court of proper venue that has subject-matter jurisdiction over the claims. The
Non-Texas Opt-In Plaintiffs now challenge that ruling in this interlocutory appeal.

                             II.    ISSUES AND ANALYSIS

      On appeal, the Non-Texas Opt-In Plaintiffs do not assert that they satisfied
the requirements of section 15.003. Instead, they argue that section 15.003 does
not apply to this case because this state statute is preempted by the collective-
action procedure under the Act or, in the alternative, because applying section
15.003 in the context of this case would violate the Privileges and Immunities
Clause of the United States Constitution.



                                            3
      A.     Preemption Analysis: Does the collective-action procedure under
             the Act preempt section 15.003?
      The Non-Texas Opt-In Plaintiffs assert that the collective-action procedure
under the Act impliedly preempts section 15.003(a). The parties have not cited and
research has not revealed any federal or state case addressing this specific
preemption issue.

      Under the Supremacy Clause of the United States Constitution, the laws of
the United States are the supreme law of the land, and a state law that conflicts
with federal law is preempted and “without effect.” U.S. Const. art. VI, cl. 2;
Maryland v. Louisiana, 451 U.S. 725, 746, 101 S. Ct. 2114, 2128–29, 68 L. Ed. 2d
576 (1981). A federal law may expressly preempt state law. See Cipollone v.
Liggett Group, Inc., 505 U.S. 504, 516, 112 S. Ct. 2608, 2617, 120 L. Ed. 2d 407
(1992). Preemption also may be implied if the scope of the statute indicates that
Congress intended federal law to occupy the field exclusively or if state law
actually conflicts with federal law. Freightliner Corp. v. Myrick, 514 U.S. 280,
287, 115 S. Ct. 1483, 1487, 131 L. Ed. 2d 385 (1995). A state law presents an actual
conflict with federal law when “it is ‘impossible for a private party to comply with
both state and federal requirements’ or where state law ‘stands as an obstacle to the
accomplishment and execution of the full purposes and objectives of Congress.’”
Myrick, 514 U.S. at 287, 115 S.Ct. at 1487 (quoting, respectively, English v.
General Elec. Co., 496 U.S. 72, 78–79, 110 S. Ct. 2270, 2274–75, 110 L. Ed. 2d 65
(1990) and Hines v. Davidowitz, 312 U.S. 52, 67, 61 S. Ct. 399, 404, 85 L. Ed. 581
(1941)). The Non-Texas Opt-In Plaintiffs do not assert that the Act expressly
preempts section 15.003(a) or that Congress intended the Act to exclusively




                                         4
occupy the field.1 We need only decide (1) whether it is impossible to comply
with both section 15.003(a) and the collective-action procedure of the Act and (2)
whether section 15.003(a) stands as an obstacle to the accomplishment and
execution of the full purposes of Congress. See Myrick, 514 U.S. at 287; 115 S.
Ct. at 1487.

       1. The Texts of the Two Statutes

       The starting point for the preemption analysis is the relevant texts of the two
statutes.2 Section 216(b) of the Act, which falls under the “Penalties” provision,
reads in its entirety as follows:

       Any employer who violates the provisions of section 206 or section
       207 of this title shall be liable to the employee or employees affected
       in the amount of their unpaid minimum wages, or their unpaid
       overtime compensation, as the case may be, and in an additional equal
       amount as liquidated damages. Any employer who violates the
       provisions of section 215(a)(3) of this title shall be liable for such
       legal or equitable relief as may be appropriate to effectuate the
       purposes of section 215(a)(3) of this title, including without limitation
       employment, reinstatement, promotion, and the payment of wages lost
       and an additional equal amount as liquidated damages. An action to
       recover the liability prescribed in either of the preceding


1
 Even if the Non-Texas Opt-In Plaintiffs had advanced these arguments, we would conclude that
the arguments lack merit.
2
 In construing a statute, our objective is to determine and give effect to the Legislature’s intent.
See Nat’l Liab. & Fire Ins. Co. v. Allen, 15 S.W.3d 525, 527 (Tex. 2000). If possible, we must
ascertain that intent from the language the Legislature used in the statute and not look to
extraneous matters for an intent the statute does not state. Id. If the meaning of the statutory
language is unambiguous, we adopt the interpretation supported by the plain meaning of the
provision's words. St. Luke’s Episcopal Hosp. v. Agbor, 952 S.W.2d 503, 505 (Tex. 1997). We
must not engage in forced or strained construction; instead, we must yield to the plain sense of
the words the Legislature chose. See id.

                                                 5
      sentences may be maintained against any employer (including a
      public agency) in any Federal or State court of competent
      jurisdiction by any one or more employees for and in behalf of
      himself or themselves and other employees similarly situated. No
      employee shall be a party plaintiff to any such action unless he
      gives his consent in writing to become such a party and such
      consent is filed in the court in which such action is brought. The
      court in such action shall, in addition to any judgment awarded to the
      plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by
      the defendant, and costs of the action. The right provided by this
      subsection to bring an action by or on behalf of any employee, and the
      right of any employee to become a party plaintiff to any such action,
      shall terminate upon the filing of a complaint by the Secretary of
      Labor in an action under section 217 of this title in which (1) restraint
      is sought of any further delay in the payment of unpaid minimum
      wages, or the amount of unpaid overtime compensation, as the case
      may be, owing to such employee under section 206 or section 207 of
      this title by an employer liable therefor under the provisions of this
      subsection or (2) legal or equitable relief is sought as a result of
      alleged violations of section 215(a)(3) of this title.
29 U.S.C. § 216(b) (West, Westlaw through P.L. 113-234) (emphasis added). The
first two sentences of section 216(b) establish liabilities for an employer who
violates various provisions of the Act. See id. In the third sentence, Congress
provides that an action to recover the liability prescribed in either of the previous
sentences may be maintained against an employer in any federal or state court of
competent jurisdiction by any one or more employees for and in behalf of himself
or themselves and other employees similarly situated. See id. This action against
an employer for and on behalf of other employees similarly situated is what is
known as a collective action. See id. But, rather than providing for an opt-out
mechanism, section 216(b) states that, in a collective action, no employee shall be
a party plaintiff unless the employee gives consent in writing to become such a
party and this consent is filed in the court in which such action is brought. See id.

                                         6
The statute also provides that, in addition to any judgment awarded to the plaintiff
in such an action, the court shall award the plaintiff a reasonable attorney’s fee and
costs of the action. See id. Section 216(b) also provides that the right provided by
that subsection to bring an action by or on behalf of any employee, and the right of
any employee to become a party plaintiff to any such action, shall terminate upon
the filing of a complaint by the Secretary of Labor under certain specified
circumstances.    See id.   Section 216(b) does not expressly state any venue
provision for a collective action or an individual claim based on alleged violations
of the Act. The statute does not expressly state that an employee/plaintiff in an
action to recover liability for a violation of the Act must comply with any
particular venue statute, nor does the statute expressly state that such a plaintiff
need not comply with any venue statute. See id. Section 216(b) does not state that,
if the named plaintiffs in a collective action satisfy the applicable venue statute,
then the opt-in plaintiffs need not independently establish venue. See id.

      Section 15.003(a), part of the venue chapter of the Texas Civil Practice and
Remedies Code, provides in its entirety as follows:

   (a) In a suit in which there is more than one plaintiff, whether the plaintiffs are
      included by joinder, by intervention, because the lawsuit was begun by more
      than one plaintiff, or otherwise, each plaintiff must, independently of every
      other plaintiff, establish proper venue. If a plaintiff cannot independently
      establish proper venue, that plaintiff’s part of the suit, including all of that
      plaintiff’s claims and causes of action, must be transferred to a county of
      proper venue or dismissed, as is appropriate, unless that plaintiff,
      independently of every other plaintiff, establishes that:

      (1) joinder of that plaintiff or intervention in the suit by that plaintiff is
          proper under the Texas Rules of Civil Procedure;

      (2) maintaining venue as to that plaintiff in the county of suit does not
          unfairly prejudice another party to the suit;

                                          7
      (3) there is an essential need to have that plaintiff’s claim tried in the county
      in which the suit is pending; and

      (4) the county in which the suit is pending is a fair and convenient venue for
      that plaintiff and all persons against whom the suit is brought.

Tex. Civ. Prac. & Rem. Code Ann. § 15.003(a) (West, Westlaw through 2013 3d
C.S.). Under section 15.003(a), in a suit in which there is more than one plaintiff,
whether the plaintiffs are included by joinder, by intervention, or otherwise, each
plaintiff, independently of every other plaintiff, must establish proper venue. See
id. If a plaintiff cannot independently establish proper venue, that plaintiff’s
claims must be transferred to a Texas county of proper venue or dismissed, as is
appropriate, unless that plaintiff, independently of every other plaintiff, establishes
each of the four propositions listed in section 15.003(a). See id. The statute
applies generally to all cases in Texas courts in which there is more than one
plaintiff; it does not apply only to a collective action or only to claims for
violations of the Act. See id.

      Section 15.003(a) establishes a neutral state rule for the administration of
Texas courts. See id. The Defendants moved for dismissal of the Non-Texas Opt-
In Plaintiffs’ claims, asserting that they had not and could not independently
establish proper venue in Harris County or in any other Texas county. See id.
None of the Non-Texas Opt-In Plaintiffs established each of the four propositions
listed in section 15.003(a). See id.

      Unlike class actions, collective actions require putative class members to opt
into the class. See 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to
any such action unless he gives his consent in writing to become such a party and
such consent is filed in the court in which such action is brought”); O’Brien v. Ed


                                          8
Donnelly Enterprises, Inc., 575 F.3d 567, 583 (6th Cir. 2009). Though an unnamed
class member in a class action is not a plaintiff, each opt-in plaintiff in a collective
action has party status. See 29 U.S.C. § 216(b); O’Brien, 575 F.3d at 583;
Muhammad v. GBJ, Inc., 2011 WL 863785, at *1–2 (S.D. Tex. Mar. 9, 2011).
Because the Non-Texas Opt-In Plaintiffs are plaintiffs, section 15.003(a) requires
each of them to independently establish proper venue. On appeal, the Non-Texas
Opt-In Plaintiffs do not assert that they satisfied the requirements of section
15.003(a). Nor do they assert that the trial court erred in dismissing their claims if
section 15.003(a) is not preempted by the collective-action procedure and if that
statute does not violate the Privileges and Immunities Clause.

      2. Whether the Collective-Action Procedure Provides that Opt-In
         Plaintiffs Need Not Independently Establish Venue
      The Non-Texas Opt-In Plaintiffs assert that, under the Act’s collective-
action procedure, venue is proper if the named plaintiffs satisfy the applicable
venue statute and that the opt-in plaintiffs need not independently establish proper
venue. They argue that this part of the collective-action procedure conflicts with
section 15.003(a)’s requirement that each plaintiff independently of every other
plaintiff, establish proper venue. Nowhere in the text of section 216(b) is there a
statement that venue is proper over the entire collective action if the named
plaintiffs establish proper venue. See 29 U.S.C. § 216(b). Congress did not say in
section 216(b) that opt-in plaintiffs need not satisfy any venue requirement. See id.
The Non-Texas Opt-In Plaintiffs assert that, under section 216(b), the only
requirements for an employee to opt into a collective action are that the employee
be similarly situated to the named plaintiffs and that the employee file a written
consent to become a party in the court in which the collective action is pending.
Though these are requirements for an employee to opt-in, Congress did not state in

                                           9
section 216(b) that these are the only requirements or that, though employees who
opt-in are plaintiffs, they need not satisfy the state or federal venue requirements
that apply to plaintiffs.

       The Non-Texas Opt-In Plaintiffs assert that federal courts uniformly have
held that venue is proper in a collective action if it is proper for the named
plaintiffs, without any independent venue requirement for the opt-in plaintiffs.
The Non-Texas Opt-In Plaintiffs cite three cases in support of this proposition:
Douglas v. Chariots for Hire, 918 F. Supp. 2d 24, 27–28 (D. D.C. 2013); Marcus
v. Am. Contract Bridge League, 562 F. Supp. 2d 360, 362–65 (D. Conn. 2008);
Brown v. Money Tree Mortg., Inc., 222 F.R.D. 676, 682 (D. Kan. 2004). For
reasons explained below, none of these cases is on point.

       In Douglas v. Chariots for Hire, the district court had conditionally certified
a collective action less than three months before the district court ruled on the
defendants’ venue challenges. See 918 F. Supp. 2d 24, 27 (D. D.C. 2013). In its
opinion denying the defendants’ venue motions, the district court did not mention
whether any opt-in plaintiffs had opted-in yet and so become plaintiffs by filing
written consents. See id. at 27–35. The district court did not rule that any plaintiff
could file suit in any federal or state court of competent jurisdiction without regard
to any venue requirements; rather, the district court applied the general federal
venue statute. See id.; Bredberg v. Long, 778 F.2d 1285, 1287 (8th Cir. 1985)
(stating that there is no special venue provision for claims under the Act and
applying the general federal venue statute to claims under the Act). The Douglas
court concluded that venue was proper because the suit was in a judicial district in
which a substantial part of the events or omissions giving rise to the claims
occurred.    See id. at 27–31.     In reaching this conclusion, the district court

                                          10
discussed venue facts related to both the named plaintiff and to the opt-in plaintiffs
in general. See id. The Douglas court did not address whether any opt-in plaintiff
would need to independently establish proper venue. See id. at 27–35.

      In Marcus v. American Contract Bridge League, the district court mentions
that the two named plaintiffs invoked the collective-action procedure in their
complaint, but the court does not mention whether the court already had
determined that a collective action should be conditionally certified or, if so,
whether any opt-in plaintiffs had opted-in yet by filing written consents. See 562
F. Supp. 2d 360, 361–66 (D. Conn. 2008). Thus, at the time of the court’s opinion,
there may not have been any opt-in plaintiffs in the case. See id. The district court
did not rule that any plaintiff could file suit in any federal or state court of
competent jurisdiction without regard to any venue requirements; rather, the
district court applied the general federal venue statute. See id.; Bredberg, 778 F.2d
at 1287. The Marcus court did not address whether any opt-in plaintiff would need
to independently establish proper venue. See Marcus, 562 F. Supp. 2d at 361–66.

      In Brown v. Money Tree Mortgage, Inc., the court conditionally certifies a
collective action, so, at the time of the opinion, it is likely that no plaintiffs had
opted-in, and the court does not mention that there were any opt-in plaintiffs. See
222 F.R.D. 676, 678–84 (D. Kan. 2004). The district court did not rule that any
plaintiff could file suit in any federal or state court of competent jurisdiction
without regard to any venue requirements; rather, the district court applied the
general federal venue statute. See id.at 682; Bredberg, 778 F.2d at 1287. One of
the defendant’s arguments against conditional certification of a collective action
was that venue was not proper in Kansas because the vast majority of the
defendant’s employees were in Georgia. See Brown, 222 F.R.D. at 682. The

                                         11
scope of an otherwise applicable venue statute. See Cantu, 251 S.W.3d at 740–41
& n.7; Munn, 251 S.W.2d at 802–03. We conclude that, under its unambiguous
language, section 216(b) does not preclude application of any venue statute to opt-
in plaintiffs in a collective action. See 29 U.S.C. § 216(b); Bredberg, 778 F.2d at
1287; Douglas, 918 F. Supp. 2d at 28; Marcus, 562 F. Supp. 2d at 363; Brown, 222
F.R.D. at 682; Saraco, 831 F. Supp. at 1162–64; Brooks, 637 F. Supp. at 24–25;
Cantu, 251 S.W.3d at 740–41 & n.7; Munn, 251 S.W.2d at 802–03.

      4. The Full Purposes and Objectives of Congress
      A state law presents an actual conflict with federal law when it “stands as an
obstacle to the accomplishment and execution of the full purposes and objectives
of Congress.” Myrick, 514 U.S. at 287, 115 S.Ct. at 1487 (internal quotations
omitted). The Non-Texas Opt-In Plaintiffs suggest that, even looking beyond the
text of section 216(b), the full purposes and objectives of Congress included a
purpose or objective that opt-in plaintiffs in collective actions not be hindered by
any federal or state venue statute that otherwise would apply to them. Presuming
for the sake of argument that this court may base its preemption analysis on
purposes or objectives of Congress that are not reflected in the unambiguous
language of the Act, the cases that the Non-Texas Opt-In Plaintiffs cite do not
support this proposition, and our research has not revealed any cases that stand for
this proposition. See Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165, 169–73,
110 S. Ct. 482, 486–88, 107 L. Ed. 2d 480 (1989); Knepper v. Rite Aid Corp., 675
F.3d 249, 253–57 (3d Cir. 2012).

      In Hoffman-La Roche, Inc., the Supreme Court of the United States held that
district courts have discretion, in appropriate cases, to implement section 216(b), as
incorporated by the Age Discrimination in Employment Act of 1967, by

                                         15
facilitating notice to potential plaintiffs. See Hoffman-La Roche, Inc., 493 U.S. at
169–73, 110 S. Ct. at 486–88. The high court made several general statements
about the benefits of collective actions and the reason why in 1947 Congress added
the written-consent requirement for opt-in plaintiffs. See id. The high court also
stated that “[t]he broad remedial goal of the statute should be enforced to the full
extent of its terms.” See id., 493 U.S. at 173, 110 S. Ct. at 488. Nonetheless, as
discussed above, the terms of statute do not provide that opt-in plaintiffs need not
comply with any venue statute that otherwise would apply to them, or that the opt-
in plaintiffs may not be required to independently establish proper venue. In
addition, the Hoffman-La Roche court did not address any purposes or objectives
that Congress had in this regard.5 See Hoffman-La Roche, Inc., 493 U.S. at 169–
73, 110 S. Ct. at 486–88.

       5. The Need for the Utmost Caution Before Deciding that Section 216(b)
          Requires Texas Courts to Entertain the Non-Texas Opt-In Plaintiffs’
          Claims
       The normal presumption against pre-emption is buttressed by the fact that
the trial court’s dismissal without prejudice of the Non-Texas Opt-In Plaintiffs’
claims rested squarely on a neutral state statute regarding the administration of a
state’s courts. See Johnson v. Fankell, 520 U.S. 911, 918, 117 S. Ct. 1800, 1805,
138 L. Ed. 2d 108 (1997); MCI Sales & Service, Inc. v. Hinton, 329 S.W.3d 475,
487–89 (Tex. 2010) (discussing the general presumption against pre-emption).

5
 Likewise, though the court in Knepper v. Rite Aid Corp. discussed the enactment of the Act in
1938 and the 1947 amendments to the Act, it did not address any alleged purposes or objectives
that Congress had as to whether opt-in plaintiffs in a collective action need not comply with any
venue statute that otherwise would apply to them. See 675 F.3d 249, 253–57 (3d Cir. 2012).




                                               16
Supp. 2d at 28; Marcus, 562 F. Supp. 2d at 363; Brown, 222 F.R.D. at 682; Saraco,
831 F. Supp. at 1162–64; Brooks, 637 F. Supp. at 24–25.

       In addition, in Munn v. Mohler, a plaintiff in a Texas district court asserted
that language in section 216(b) allowing an action for violations of the Act to be
maintained in any court of competent jurisdiction preempted the otherwise
applicable Texas venue statute under which venue was proper only in the county of
the defendants’ residence. See 251 S.W.2d 801, 802–03 (Tex. Civ. App.—Waco
1952, no writ). The Munn court rejected this preemption argument and held that
venue still was mandatory in the county of the defendants’ residence. See id. The
Fourteenth Court of Appeals found the Munn court’s reasoning persuasive and
relied upon it in concluding that language in a Texas statute allowing the filing of
another state’s judgment in the office of the clerk of “any court of competent
jurisdiction of this state” did not speak to venue or make the proceeding not subject
to the general Texas venue statute. See Cantu v. Howard S. Grossman, P.A., 251
S.W.3d 731, 740–41 & n.7 (Tex. App.—Houston [14th Dist.] 2008, pet. denied).
Thus, this court’s reasoning in Cantu indicates that the language in section 216(b)
should not be construed to address venue or to take any opt-in plaintiffs outside the



jurisdiction with respect to the civil action in question . . . .”). To the extent that federal venue
statutes allow for proper venue in a single court as to a nationwide collective action, that result
flows from the federal venue statute, which does not apply in state court. See Johnson v.
Fankell, 520 U.S. 911, 921, 117 S. Ct. 1800, 1806, 138 L. Ed. 2d 108 (1997) (noting that the right
to immediate appellate review that allegedly was the basis for preemption of state law had its
source not in title 42, section 1983 of the United States Code, but in title 28, section 1291 of the
United States Code, which does not apply in state court). In addition, though research has
revealed no case in which a court reaches this conclusion, courts or parties might also reach the
conclusion that opt-in plaintiffs do not fall within the scope of any applicable federal venue
statute. Even if such a conclusion were correct, it would be based on a construction of the
potentially applicable federal venue statutes, which do not apply in state court; it would not be
based on section 216(b).

                                                 14
scope of an otherwise applicable venue statute. See Cantu, 251 S.W.3d at 740–41
& n.7; Munn, 251 S.W.2d at 802–03. We conclude that, under its unambiguous
language, section 216(b) does not preclude application of any venue statute to opt-
in plaintiffs in a collective action. See 29 U.S.C. § 216(b); Bredberg, 778 F.2d at
1287; Douglas, 918 F. Supp. 2d at 28; Marcus, 562 F. Supp. 2d at 363; Brown, 222
F.R.D. at 682; Saraco, 831 F. Supp. at 1162–64; Brooks, 637 F. Supp. at 24–25;
Cantu, 251 S.W.3d at 740–41 & n.7; Munn, 251 S.W.2d at 802–03.

      4. The Full Purposes and Objectives of Congress
      A state law presents an actual conflict with federal law when it “stands as an
obstacle to the accomplishment and execution of the full purposes and objectives
of Congress.” Myrick, 514 U.S. at 287, 115 S.Ct. at 1487 (internal quotations
omitted). The Non-Texas Opt-In Plaintiffs suggest that, even looking beyond the
text of section 216(b), the full purposes and objectives of Congress included a
purpose or objective that opt-in plaintiffs in collective actions not be hindered by
any federal or state venue statute that otherwise would apply to them. Presuming
for the sake of argument that this court may base its preemption analysis on
purposes or objectives of Congress that are not reflected in the unambiguous
language of the Act, the cases that the Non-Texas Opt-In Plaintiffs cite do not
support this proposition, and our research has not revealed any cases that stand for
this proposition. See Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165, 169–73,
110 S. Ct. 482, 486–88, 107 L. Ed. 2d 480 (1989); Knepper v. Rite Aid Corp., 675
F.3d 249, 253–57 (3d Cir. 2012).

      In Hoffman-La Roche, Inc., the Supreme Court of the United States held that
district courts have discretion, in appropriate cases, to implement section 216(b), as
incorporated by the Age Discrimination in Employment Act of 1967, by

                                         15
facilitating notice to potential plaintiffs. See Hoffman-La Roche, Inc., 493 U.S. at
169–73, 110 S. Ct. at 486–88. The high court made several general statements
about the benefits of collective actions and the reason why in 1947 Congress added
the written-consent requirement for opt-in plaintiffs. See id. The high court also
stated that “[t]he broad remedial goal of the statute should be enforced to the full
extent of its terms.” See id., 493 U.S. at 173, 110 S. Ct. at 488. Nonetheless, as
discussed above, the terms of statute do not provide that opt-in plaintiffs need not
comply with any venue statute that otherwise would apply to them, or that the opt-
in plaintiffs may not be required to independently establish proper venue. In
addition, the Hoffman-La Roche court did not address any purposes or objectives
that Congress had in this regard.5 See Hoffman-La Roche, Inc., 493 U.S. at 169–
73, 110 S. Ct. at 486–88.

       5. The Need for the Utmost Caution Before Deciding that Section 216(b)
          Requires Texas Courts to Entertain the Non-Texas Opt-In Plaintiffs’
          Claims
       The normal presumption against pre-emption is buttressed by the fact that
the trial court’s dismissal without prejudice of the Non-Texas Opt-In Plaintiffs’
claims rested squarely on a neutral state statute regarding the administration of a
state’s courts. See Johnson v. Fankell, 520 U.S. 911, 918, 117 S. Ct. 1800, 1805,
138 L. Ed. 2d 108 (1997); MCI Sales & Service, Inc. v. Hinton, 329 S.W.3d 475,
487–89 (Tex. 2010) (discussing the general presumption against pre-emption).

5
 Likewise, though the court in Knepper v. Rite Aid Corp. discussed the enactment of the Act in
1938 and the 1947 amendments to the Act, it did not address any alleged purposes or objectives
that Congress had as to whether opt-in plaintiffs in a collective action need not comply with any
venue statute that otherwise would apply to them. See 675 F.3d 249, 253–57 (3d Cir. 2012).




                                               16
example based on the defendant’s residence when the claim accrued, if the
defendant is a natural person, or based on the defendant’s principal office in Texas,
if the defendant is not a natural person. See id. §§ 15.002, 15.003(a) (West,
Westlaw through 2013 3d C.S.).              If there are claims against more than one
defendant, a plaintiff may establish proper venue as to all claims against the
defendants arising out of the same transaction, occurrence, or series of transactions
or occurrences simply by establishing proper venue as to one of the defendants.
See id. §§ 15.005 (West, Westlaw through 2013 3d C.S.). If a corporate employer
has a principal office in Texas, the application of section 15.003(a) does not
prevent the maintenance of a nationwide collective action against the employer in
the county in which this office is located. 8 See id. §§ 15.002, 15.003(a).                     If
employees seeking to opt into a collective action cannot independently establish
proper venue, they still may litigate their claims in the forum court if they
independently establish the four elements listed in section 15.003(a). See id.
§15.003(a). For employees who cannot do so, trial courts may transfer the claims
to a county of proper venue in Texas, or dismiss the claims without prejudice to
refiling them in a court of proper venue.9 See id. §15.003(a).

       We conclude that it is not impossible to comply with both section 15.003(a)
and the collective-action procedure of the Act and that section 15.003(a) does not


8
 The Non-Texas Opt-In Plaintiffs do not argue on appeal that venue was proper as to any of their
claims in Harris County if section 15.003(a) is not preempted by the collective-action procedure
or if that statute does not violate the Privileges and Immunities Clause.
9
 The Non-Texas Opt-In Plaintiffs do not argue on appeal that venue was proper as to any of their
claims in any Texas county or that the trial court erred in dismissing their claims without
prejudice to refiling these claims in a court of proper venue and subject-matter jurisdiction, if
section 15.003(a) is not preempted by the collective-action procedure and if that statute does not
violate the Privileges and Immunities Clause.

                                               19
372–81, 110 S. Ct. at 2440–45. Still, the Supreme Court of the United States has
indicated that we must act with utmost caution before deciding that section 216(b)
preempts section 15.003(a). See Fankell, 520 U.S. at 919, 117 S. Ct. at 1805;
Howlett, 496 U.S. at 372, 110 S. Ct. at 2440. Furthermore, though the Non-Texas
Opt-In Plaintiffs assert that the procedural rules of section 15.003(a) cannot defeat
or unnecessarily burden their federal right to opt into a collective action without
any requirement that they independently establish venue, we have concluded that
section 216(b) does not provide any such right. 6 Therefore, there is no conflict
between section 15.003(a) and section 216(b) in this regard.7

       6. Conclusion
       Section 15.003 does not preclude all employees from opting into a collective
action filed in a Texas court. See Tex. Civ. Prac. & Rem. Code Ann. § 15.003(a).
Under section 15.003(a), venue is proper over each opt-in plaintiff’s claims if the
opt-in plaintiff can independently establish proper venue in the forum county, for



6
 Likewise, the Non-Texas Opt-In Plaintiffs assert that section 15.003(a) interferes with the
methods by which section 216(b) was designed to reach its goal, but the ability to opt into a
collective action without complying with any venue statute that otherwise would apply, or
without having to independently establish venue is not a method or means contained in section
216(b).
7
 The Non-Texas Opt-In Plaintiffs rely on the Supreme Court of Texas’s decision in Felder v.
Casey. See 487 U.S. 131, 138–41, 108 S. Ct. 2302, 2306–08, 101 L. Ed. 2d 123 (1988). The
Felder case is not on point because the Wisconsin notice-of-claim statute at issue in the case, if
followed, would have resulted in immunity from the liability imposed by Congress in title 42,
section 1983 of the United States Code. See id., 487 U.S. at 139–44, 108 S. Ct. at 2307–10.
Section 15.003(a) does not immunize from liability any conduct that is actionable under the
section 216(b). See Tex. Civ. Prac. & Rem. Code Ann. § 15.003(a). A transfer or dismissal
under section 15.003(a) does not determine the outcome on the merits of any federal claim under
section 216(b). See id. Therefore, the effect of section 15.003(a) is materially different from the
effect of the Wisconsin statute in Felder. See Fankell, 520 U.S. at 920, 117 S. Ct. at 1805–06
(distinguishing Felder on a similar basis).

                                                18
example based on the defendant’s residence when the claim accrued, if the
defendant is a natural person, or based on the defendant’s principal office in Texas,
if the defendant is not a natural person. See id. §§ 15.002, 15.003(a) (West,
Westlaw through 2013 3d C.S.).              If there are claims against more than one
defendant, a plaintiff may establish proper venue as to all claims against the
defendants arising out of the same transaction, occurrence, or series of transactions
or occurrences simply by establishing proper venue as to one of the defendants.
See id. §§ 15.005 (West, Westlaw through 2013 3d C.S.). If a corporate employer
has a principal office in Texas, the application of section 15.003(a) does not
prevent the maintenance of a nationwide collective action against the employer in
the county in which this office is located. 8 See id. §§ 15.002, 15.003(a).                     If
employees seeking to opt into a collective action cannot independently establish
proper venue, they still may litigate their claims in the forum court if they
independently establish the four elements listed in section 15.003(a). See id.
§15.003(a). For employees who cannot do so, trial courts may transfer the claims
to a county of proper venue in Texas, or dismiss the claims without prejudice to
refiling them in a court of proper venue.9 See id. §15.003(a).

       We conclude that it is not impossible to comply with both section 15.003(a)
and the collective-action procedure of the Act and that section 15.003(a) does not


8
 The Non-Texas Opt-In Plaintiffs do not argue on appeal that venue was proper as to any of their
claims in Harris County if section 15.003(a) is not preempted by the collective-action procedure
or if that statute does not violate the Privileges and Immunities Clause.
9
 The Non-Texas Opt-In Plaintiffs do not argue on appeal that venue was proper as to any of their
claims in any Texas county or that the trial court erred in dismissing their claims without
prejudice to refiling these claims in a court of proper venue and subject-matter jurisdiction, if
section 15.003(a) is not preempted by the collective-action procedure and if that statute does not
violate the Privileges and Immunities Clause.

                                               19
states from Texas courts, even though Congress has not done so. The Non-Texas
Opt-In Plaintiffs stated that to sustain the Defendants’ argument would offend not
only the Supremacy Clause, but also the Privileges and Immunities Clause. We
presume for the sake of argument that they preserved error in the trial court
regarding their argument that section 15.003(a), as applied in this case, violates the
Privileges and Immunities Clause.

      We presume that section 15.003(a) is constitutional. See Edgewood Indep.
Sch. Dist. v. Meno, 917 S.W.2d 717, 725 (Tex. 1995). As the parties challenging
the constitutionality of a statute as applied, the Non-Texas Opt-In Plaintiffs had the
burden of proving all facts necessary to show that the statute is unconstitutional as
applied to them. See id.; Teel v. Shifflett, 309 S.W.3d 597, 601 (Tex. App.—
Houston [14th Dist.] 2010, pet. denied). If the Non-Texas Opt-In Plaintiffs could
establish the four elements listed in section 15.003(a), then they would be able to
maintain their claims in the trial court even if they could not independently
establish proper venue. See Tex. Civ. Prac. & Rem. Code Ann. § 15.003(a). To
show that section 15.003(a) violates the Privileges and Immunities Clause as
applied, by preventing them from opting into this collective action, they had the
burden of proving that section 15.003(a) required the transfer or dismissal of their
claims. See id.; Edgewood Indep. Sch. Dist., 917 S.W.2d at 725; Teel, 309 S.W.3d
at 601. This means, among other things, that they would need to prove that they
could not establish the four items listed in section 15.003(a). See Tex. Civ. Prac. &
Rem. Code Ann. § 15.003(a); Surgitek, Bristol-Myers Corp. v. Abel, 997 S.W.2d
598, 602–03 (Tex. 1999); Edgewood Indep. Sch. Dist., 917 S.W.2d at 725; Teel,
309 S.W.3d at 601.

      In their response to the Defendants’ motion, the Non-Texas Opt-In Plaintiffs

                                         22
Constitution by denying access to Texas courts to employees who do not reside in
Texas, while permitting access to employees who reside in Texas. See U.S. Const.
Art. IV, § 2, c1. 1 (stating that “[t]he Citizens of each State shall be entitled to all
Privileges and Immunities of Citizens in the several States”). Thus, the Non-Texas
Opt-In Plaintiffs are asserting that section 15.003(a) is unconstitutional as
applied. 11

       The Defendants assert that the Non-Texas Opt-In Plaintiffs failed to preserve
error in the trial court. The alleged constitutional violation that the Non-Texas Opt-
In Plaintiffs assert does not fall within the narrow scope of the fundamental error
doctrine recognized by the Supreme Court of Texas. See In re B.L.D., 113 S.W.3d
340, 350–52 (Tex. 2003). The Non-Texas Opt-In Plaintiffs were required to
preserve error in the trial court to be heard on this complaint on appeal. They did
not voice this complaint in their response in opposition to the Defendants’ motion
to dismiss or at the hearing on that motion. Nonetheless, the Non-Texas Opt-In
Plaintiffs assert that they preserved error in their sur-reply to the motion to dismiss,
which the trial court considered before granting the motion to dismiss. In the sur-
reply they presented further briefing on their preemption argument.                        They
discussed a case that contained a statement that “[t]o deny citizens from other
states, suitors under F.E.L.A., access to its courts would, if it permitted access to its
own citizens, violate the Privileges and Immunities Clause.” Miles v. Illinois Cent.
R. Co., 315 U.S. 698, 704, 62 S. Ct. 827, 830, 86 L. Ed. 2d 1129 (1942). They
asserted there was a parallel between Miles and this case and argued that the
Defendants claim that section 15.003(a) can constitutionally bar residents of other


11
   The Non-Texas Opt-In Plaintiffs are not asserting that section 15.003(a) is unconstitutional on
its face. Even if they had made this argument, it would lack merit.

                                               21
states from Texas courts, even though Congress has not done so. The Non-Texas
Opt-In Plaintiffs stated that to sustain the Defendants’ argument would offend not
only the Supremacy Clause, but also the Privileges and Immunities Clause. We
presume for the sake of argument that they preserved error in the trial court
regarding their argument that section 15.003(a), as applied in this case, violates the
Privileges and Immunities Clause.

      We presume that section 15.003(a) is constitutional. See Edgewood Indep.
Sch. Dist. v. Meno, 917 S.W.2d 717, 725 (Tex. 1995). As the parties challenging
the constitutionality of a statute as applied, the Non-Texas Opt-In Plaintiffs had the
burden of proving all facts necessary to show that the statute is unconstitutional as
applied to them. See id.; Teel v. Shifflett, 309 S.W.3d 597, 601 (Tex. App.—
Houston [14th Dist.] 2010, pet. denied). If the Non-Texas Opt-In Plaintiffs could
establish the four elements listed in section 15.003(a), then they would be able to
maintain their claims in the trial court even if they could not independently
establish proper venue. See Tex. Civ. Prac. & Rem. Code Ann. § 15.003(a). To
show that section 15.003(a) violates the Privileges and Immunities Clause as
applied, by preventing them from opting into this collective action, they had the
burden of proving that section 15.003(a) required the transfer or dismissal of their
claims. See id.; Edgewood Indep. Sch. Dist., 917 S.W.2d at 725; Teel, 309 S.W.3d
at 601. This means, among other things, that they would need to prove that they
could not establish the four items listed in section 15.003(a). See Tex. Civ. Prac. &
Rem. Code Ann. § 15.003(a); Surgitek, Bristol-Myers Corp. v. Abel, 997 S.W.2d
598, 602–03 (Tex. 1999); Edgewood Indep. Sch. Dist., 917 S.W.2d at 725; Teel,
309 S.W.3d at 601.

      In their response to the Defendants’ motion, the Non-Texas Opt-In Plaintiffs

                                         22
claimed, in the alternative, that they could satisfy each of these four elements. But,
they did not submit any evidence at all in response to the Defendants’ motion to
dismiss. After reviewing the record, we conclude that the Non-Texas Opt-In
Plaintiffs did not prove that they could not establish the four elements listed in
section 15.003(a). Therefore, they did not prove all facts necessary to show that,
as applied to them, section 15.003(a) violates the Privileges and Immunities
Clause. See Teel, 309 S.W.3d at 601 (concluding appellant did not prove all facts
necessary to show that, as applied to her, the statutes in question unconstitutionally
deprived her of the right to a jury trial); Tex-Air Helicopters, Inc., 76 S.W.3d at
584–88 (holding party challenging constitutionality of statute did not prove all
facts necessary to show that the statute was unconstitutional as applied).
Accordingly, presuming that the Non-Texas Opt-In Plaintiffs preserved error in the
trial court on a complaint that, as applied to them, section 15.003(a) violates the
Privileges and Immunities Clause, the trial court did not err in impliedly rejecting
that complaint.12

                                        III.   CONCLUSION

       It is not impossible to comply with both section 15.003(a) and the collective-
action procedure of the Act. The Texas venue statute does not stand as an obstacle
to the accomplishment and execution of the full purposes of Congress. The trial
court did not err in implicitly rejecting the Non-Texas Opt-In Plaintiffs’ assertion
that the collective-action procedure of the Act preempts section 15.003(a) so as to



12
   Even if the Non-Texas Opt-In Plaintiff had shown that they could not establish the four items
listed in section 15.003(a), we still would conclude that, as applied to them, section 15.003(a)
does not violate the Privileges and Immunities Clause.

                                               23
preclude dismissal of their claims. 13             Presuming that the Non-Texas Opt-In
Plaintiffs preserved error in the trial court on a complaint that, as applied to them,
section 15.003(a) violates the Privileges and Immunities Clause, the trial court did
not err in impliedly rejecting this constitutional complaint because they did not
prove all facts necessary to show such a violation.

        We overrule the Non-Texas Opt-In Plaintiffs’ sole appellate issue and
affirm the trial court’s order granting the Defendants’ motion to dismiss under
section 15.003(a).




                                             /s/     Kem Thompson Frost
                                                     Chief Justice



Panel consists of Chief Justice Frost and Justices Jamison and Wise.




13
   We need not and do not address the Defendants’ argument that the Non-Texas Opt-In
Plaintiffs needed to present evidence in the trial court regarding the four items listed in section
15.003(a) for the trial court to have any opportunity to conclude that section 216(b) preempts
section 15.003(a).

                                                24